IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1325
                              Filed October 9, 2019


IN THE INTEREST OF D.V., D.V., L.V., and A.C.,
Minor Children,

D.V.M., Father,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Paul G. Crawford,

District Associate Judge.



       A father appeals the termination of his parental rights to his minor children.

AFFIRMED.



      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant father.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Mary Cowdrey of Public Defender’s Office, Marshalltown, attorney and

guardian ad litem for minor children.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                         2


MULLINS, Judge.

       A father appeals the termination of his parental rights to his four minor

children. The father does not challenge the sufficiency of the evidence supporting

the statutory ground for termination cited by the juvenile court, Iowa Code

section 232.116(1)(f) (2019). He only argues termination is not in the children’s

best interests and he should have been allowed an additional six months to work

toward reunification.

       A de novo review of the record, see In re L.T., 924 N.W.2d 521, 526 (Iowa

2019), discloses the following pertinent facts. At the time of the termination trial,

the father was incarcerated pending deportation proceedings. The father had also

recently pled guilty to a host of crimes, which included two counts of assault

causing bodily injury against two of the children in interest. A no-contact order was

entered prohibiting any contact between the father and all of the children, effective

until 2024. The father has a history of physically abusing the children, and the

children fear the father and have no desire to have any sort of contact or a

relationship with him whatsoever.

       Upon our review, we conclude termination of the father’s parental rights is

in the children’s best interests, see Iowa Code § 232.116(2), and an additional six

months would not alleviate the need for removal.         See id. §§ 232.104(2)(b),

.117(5). We affirm the termination of the father’s parental rights without further

opinion pursuant to Iowa Court Rule 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.